Title: To Thomas Jefferson from William Short, 8 December 1792
From: Short, William
To: Jefferson, Thomas



Dear Sir
The Hague Dec. 8. 1792

In my last of Nov. 30 I had the honor of informing you I had recieved on the 28th. the letters and papers relative to the Spanish business, and that I should lose no time in setting out for Madrid agreeably to your orders. I mentioned the steps I had taken in order to ascertain whether I could be assured of passing the Spanish frontier (in the case of a general prohibition) by writing to M. Morris and speaking to the French minister here. The French post by which an answer might have been recieved, instead of arriving yesterday evening did not come in until this morning, occasioned by a storm which retarded the passage at Moerdyk. I did not recieve a letter as I expected from M. Morris. The French minister counts with certainty on his answer on tuesday next. I shall set out the day after probably through France—but if that route is found too uncertain to be relied on, after the answer from Paris, through England and embark for Lisbon. Either route will be infinitely disagreeable at This season, which is uncommonly stormy at this moment—that through Brabant and France is not without risk from the state of things in those countries where every individual is exposed to popular suspicion and sometimes to popular fury too precipitate to admit of examination. The present state of some of the departments particularly through which I should pass adds to this danger from the numbers who have assembled in violation of the decrees of the convention, and offering violence to the members sent to instruct and appease them. Still this route is so much shorter than that through England, that I cannot think myself justifiable in adopting the latter but in the case of necessity fully established. The desire which I have in all cases to execute the orders of the President in the manner the most expeditious and the most conformable to his wishes will prevent my taking into consideration any circumstances of the route which may be only personally disagreeable.
I have employed some time in a very attentive examination of the  papers you have transmitted to me and particularly your report to the President intended as instructions to Mr. Carmichael and myself. It leaves nothing to be added on the score of reason and argument; and if the question is to be decided by those arms we may have great confidence that the wishes of the U.S. will be fully complied with. I cannot dissemble to you however that what is right in the case of the navigation of the Mississipi is very far from being acknowledged so at Madrid, if I may judge from circumstances and particularly the conversation here of a brother of the Minister Gardoqui. It is probable the brothers have the same sentiments and that they are those also of the court. My conversations here with the brother were vague and desultory of course, as I avoided the appearance of affectation in bringing them to that point. I found from him, who is a merchant and of course considers the foreign possessions of his country as an absolute mercantile property, that the greatest objection to the free navigation would arise from an idea that it would open the door to a commerce with these American possessions—and also that our constant passage and mixing with the inhabitants either publicly or clandestinely would excite in them the desire of independence. I endeavored to shew him his error in this latter idea from observing that it would be natural for the inhabitants of the U.S. if they were obliged to struggle for what they considered their unquestionable right, to wish to see such a desire among the Spanish settlements in order that they might be joined in their struggle—but on the contrary if the navigation was placed on the footing desired by the U.S. the ground then changed and it became immediately their interest to see the neighbouring country dependent on a foreign government as the surest means of preventing their own citizens from being disposed to emigrate to it. I doubt whether he could be brought to consider it in the same light. He left this place some days before I recieved your letters, on his way to London. He had been some time in this country and particularly at Amsterdam where he negotiated a loan for Spain, as I formerly mentioned to the Secretary of the Treasury, at 4½. p cent interest. His stay at Amsterdam will have produced a desirable effect, as it served to convince him fully of the superior and established credit of the U.S. among the moneylenders of that place; a circumstance which cannot fail to give much weight to the arguments of the U.S. in the assertion of their rights.
I have the honor of enclosing you a paper which will shew the modern French way of treating subjects of that kind—not that I propose it as a model—but as a means which has had as yet unopposed success. I recieved a letter from Antwerp this morning dated the 6th which informed me the French vessels were within a league of the  city. The paper inclosed was presented to the officers of the bureau on the Scheld and forwarded here by express. I know not what step their H. Mightinesses will take under the wing of their protectors. It is said these latter are arming in their ports—without them this country would find it necessary to yield for the present to the storm in order to weaken its effects.
After entering Liege Dumouriez made a demand of passage through Maestricht for 1500 men. This excited much uneasiness not to say terror, here. It kept the States general assembled extraordinarily, at different intervals, during two days. He at length desisted from his demand—it is not known fully for what reason, but supposed that he changed the plan of entering Ruremonda with a design of marching towards the Rhine.
I must beg leave to refer you to the Leyden gazettes inclosed for further details as to French affairs. You will see that they have taken a very different turn from what I expected, or I believe any other person. The duration of the present order of things has already surpassed my expectation—but leaves me still in the persuasion that there must be still changes before there be a fixed government in that country. The opinions which I have given, have been formed at a distance; those which you will have recieved from Mr. Morris formed on the spot will have been much more to be relied on. The affairs of that country have so absolutely engrossed the attention of all the political world, and are so interesting to the U.S. that I could not avoid treating of them in my correspondence with you, more than of those of this country, which have been little remarkable since my arrival here. The fixation of their quotas of contribution to the public charges—and change in their system of marine—with both of which you have been informed, are the principal objects worthy of attention. By the latter a corps of marine officers is to be kept in constant pay, to begin from the 1st. of January next with different pay according to their grades from 720 florins to 150. p. Ann. The whole annual expence to be about 150,000 florins. The manner in which I have resided here, with the daily expectation of being called off to Madrid had disabled me from obtaining in a manner to be relied on, such information as is to be desired, and which might be obtained by time and proper pursuit, relative to their East and West India affairs. The connexion of the U.S. with foreign powers being principally of a commercial nature, this country seems well deserving of their attention from the rank which it holds in the list of those who recieve their exportations. Its commerce also will be doubly interesting to the U.S. when they commence their remittances for the interest and reimbursements of the large sums which they have loaned here.

To return to the subject of Spain from which I have been drawn off by the Scheld; you will be informed before you recieve this letter of the change which has lately taken place in the Ministry of that country. It is certain that it is condemned by the public voice. As Count Daranda was the avowed supporter of a pacific system with France many have concluded that a change of ministry supposes a change of system on that article. This is however probably not the case—and although it is by no means certain that peace will be preserved between the two countries yet I think it may be considered nearly certain, that if war should take place it will be commenced by France. This country has a considerable army formed on the Spanish frontier—and on a discontented part of the frontier. They are elated with their late successes—fanatic in the propagation of their system of Liberté and Egalité—and a decree has already been passed by the convention for extending their succour to all oppressed people who should ask for it. These ingredients seem much more likely to produce war, than the present composition of the Spanish ministry, where they will probably be more ready to collect money for gratifying the personal fancies of the court than for making war.
This change of ministry may produce however a change in another part of the system, which is more to be attended to—I mean with respect to England. You know that Count Daranda was the open enemy of English influence. Spain can count no longer on the family compact, and is at the mercy as it were of England as to her foreign possessions. I have heard it said here, I know not on what ground, that it was probable the English cabinet had contributed to this change of the ministry—it was however by a person not in the way of being certainly informed, and I consider his opinion as the effect of a moment of ill humour, although it may be true in fact.
I am informed by several persons here well acquainted with the tutor given to the young minister, that he is a man of real merit. He will be the person who will in fact be charged with the conduct of foreign negotiations.
Should M. Gardoqui be charged as is probable with our particular negotiation, he will be deprived of one argument which I observe he used with Mr. Jay, the forbearance of the King as to the debt of the U.S. The payment has been commenced some time ago (as the Secretary of the Treasury was informed by me). It would have been commenced sooner if an answer could have been obtained by M. Carmichael from the Spanish ministry—and would have been completed long ago, if they would have simply said they would recieve it at Amsterdam where they were making a loan. As it is, our  Commissioners are paying it off as fast as they can collect good bills on Madrid, without raising the exchange to the disadvantage of the U.S. There has been a late considerable delay on account of a rise, and the hope of Spain’s asking to recieve the balance here.
I should have thought Jay’s correspondence at Madrid and his negotiation at Paris with Count Daranda, would have been important for Mr. Carmichael and myself—as you did not transmit it I imagine you judged otherwise. There will be no copy I suppose at Madrid, of his official correspondence from thence, as the American mission have not as yet adopted the very necessary usage practised by other countries, of having regular archives for the mission. Previously to my leaving Paris access was given me to the bureau of foreign affairs by the then Minister to examine Reyneval’s memorial of mediation between Mr. Jay and Ct. Daranda. It did not strike me as being of an efficacious nature. This circumstance however put under my inspection a very important despatch from Ct. Vergennes to M. de la Luzerne in the summer of 1783. As this was not intentionally submitted to me I know not how far I should have a right to make use of the information obtained by it, on any future occasion which might present itself. I should be sorry it should be ever neccessary on account of the manner in which I came by it, although I was only passive, and under the principle of that minister who made a public profession that he would abolish all diplomatic mystery, and in consequence of which the access was granted to me.
This letter will not go through England and will therefore be longer on the way probably than usual. It will be sent by duplicate from Amsterdam. I have the honor to be most respectfully Dear Sir &c &c

W: Short

